On a motion for a rehearing, defendants’ counsel called attention to Bolander v. Gentry, 36 Cal., 108, where, they stated, tbe precise question involved in this case was decided, and tbe court took tbe view taken by the trial court in this case. They also contended that this court, in tbe foregoing decision, bad overlooked the distinction between con action im, fczoor of an assignee in bankruptcy, and a defense that tbe plaintiff in a suit for trespass to goods was not tbe owner of tbe goods because of a fraud upon tbe provisions of tbe bankrupt law; and that the doctrine that tbe state courts will not enforce tbe penal provisions of that law is properly applicable to tbe former case, but not to tbe latter. Plaintiff sues tbe sheriff in a state court. Tbe sheriff, standing in tbe place of tbe as-signee in bankruptcy, defends, by showing that tbe goods in question legally belonged to tbe assignee, and that tbe assignee *139took them out of his possession by an order.of the bankrupt court. TIad the sheriff refused to deliver the goods upon demand of the assignee, the latter could at once have brought suit' against him in the bankrupt court for the value of the property, and, upon the facts here proven, would have recovered the full value. Is the sheriff .worse off for doing what the law would have compelled him to do? The supreme court of California hold that he is not.
Ryan, C. J.
It is enough to say of Bolander v. Gentry, 36 Cal., 105, which the learned counsél -for the respondent makes the text of his argument for a rehearing, that it quite overlooks the point on which this appeal was decided.
Rut in deference to the earnestness and ability of the argument, we have carefully reexamined the ground of the decision in Brigham v. Claflin, 31 Wis., 607, and In this case; and feel compelled to adhere to the rule governing them both, as the settled law of this court. Our reconsideration of the rule has confirmed us in the views heretofore expressed in support of it; and suggested another aspect of the argument.
It is conceded that the sale under which, the appellant claims, was valid by the law of this state; but it is claimed that it was void under, the bankrupt law.
Sec. 35 of the bankrupt law provides that if an insolvent, within four months before petition filed to- declare him a bankrupt, transfer any of his property -with a view of preference, to a creditor chargeable with, notice of the vendor’s insolvency and of the fraud of the sale upon the law, the sale shall be void; and that the assignee-of the bankrupt may recover the property or its value from the vendee.
Probably no words are more inaccurately used in the books than void and voidable. Statutes not unfrequently declare acts void, which the tenor of their' provisions necessarily makes voidable only. Perhaps the best excuse made for such inaccuracy is that of Pabkeb, C. J., cited and adopted by this *140court: “Whatever may be cmoicled, may, in good sense, to this purpose, be called void, and tbe use of tbe term void is not uncommon in tbe language of statutes and of courts. But in regard to tbe consequences to third persons, tbe distinction is highly important, because nothing can be founded upon what is absolutely void; whereas, from those which are only voidable, fair titles may flow. These terms have not always been used with nice discrimination; indeed in some books there is a great want of precision in the use of them.” Crocker v. Bellangee, 6 Wis., 645.
It is quite manifest that it is only as against proceedings in bankruptcy, that the bankrupt act undertakes to avoid sales made by insolvents. If congress had undertaken to give a general rule governing sales, as part of the municipal law of the states, it would have been outside of its authority. The language of the statute plainly shows that congress intended no such usurpation. The avoidance of the sale and the right of the assignee to recover are dependent; clearly making the avoidance a consequence upon the bankruptcy of the vendor. The statute operates upon sales, not of insolvents but of’bankrupts only. If an insolvent, in view of proceedings in bankruptcy against him, which happen not to be taken or not to be entertained by the bankrupt court, make a sale within the conditions of the section, it is quite clear that the bankrupt law would not and could not have any effect to avoid the sale. And if the petition in bankruptcy against the vendor should be taken later than four months after the sale, the bankruptcy would not affect the validity of the sale. In any case, the sale would remain valid under the state law, and the legal title in the vendee, until the vendor be adjudged a bankrupt. And it seems quite clear that the true construction of the bankrupt law makes such sales voidable only, not void, notwithstanding the inaccurate use of the latter word. When avoided, they may be void ab initio, though valid until avoidance.
And the mere bankruptcy of the vendor does not determine *141tbe question. Several conditions must concur to avoid bis sale. It must be made within four months before petition, filed; with a view to give a preference; to a creditor having cause to believe the vendor insolvent and the sale in fraud of the law. "With full effect given to the language of the bankrupt law, the vendee is entitled to his day ill court before his title can be avoided; and it belongs to ’the judicial function to avoid it, upon proper proof of the necessary conditions, by proper judgment of law. Until so avoided, the sale remains valid. Crocker v. Bellangee, supra. And it is voidable, only in favor of the bankruptcy.
It is obvious that the assignee in bankruptcy does not take judicial power to avoid sales, voidable under the bankrupt law.. He is merely the ministerial officer of the bankrupt court. He is presumably the proper plaintiff, in the proper proceeding, to avoid such sales. It may or may not be that the bankrupt court itself has jurisdiction of such proceeding. It may or may not be that such proceeding must be taken in another court, under its authority. These are questions for the federal courts, not for the state courts. But whatever be the proper nature and forum of such proceeding, it is a proceeding by a federal officer, Under federal authority, to enforce a federal statute. And it is quite clear that federal courts have exclusive jurisdiction of it.* It is very certain that the judgment of the proper federal court avoiding or affirming such a sale, as a fraud upon the bankrupt law, would be conclusive on all state courts; while such a judgment of a state court would not be binding on the bankrupt court. The courts of this state take, probably could take, no jurisdiction to administer the bankrupt law or to avoid sales or enforce forfeitures under it. And as no proceeding appears to have been taken under the authority of the bankrupt court, in this *142case, to execute the bankrupt law by avoiding tbe sale under which, the appellant claims, that is precisely what the court below assumed to do, and what we are invited to affirm on this appeal: a plain intrusion upon federal jurisdiction.
Had the proper federal court, in a proper proceeding, avoided the sale on which this case turns, it would have been the duty and the pleasure of the courts of the state to hold it void. But the state courts cannot assume to supply adjudications under the bankrupt law, which the proper federal court has failed to make. The sale under which the appellant claims was voidable only, in aid of the bankruptcy only, and has not been avoided by any court having jurisdiction to avoid it.
It was very safe for the learned judge of the court below to say that the bankrupt act is the law of the land and entitled to be respected accordingly. That is equally true of all valid acts of congress; and of itself was a harmless truism. But when that was followed by the non seqvÁtur that it is to be executed, in all its vigor and import, by courts and juries of this state, as fully as any statute of the state, it almost seems to have been forgotten that the law of the land is to be administered only by courts having delegated jurisdiction to administer it. The same remark might as well have been made of the revenue law or other federal statutes imposing forfeitures and penalties, which we presume the circuit courts of this state will hardly amuse their leisure by assuming to administer. Certainly the state courts are created by the constitution for different purposes and with different jurisdiction. And we may be permitted to suggest that it is an ill example of judicial order, in a circuit court, thus cavalierly to set aside a solemn adjudication of this court, like Brigham v. Claflin, by a plausibility which might pass fora smartness in a popular speech, but hardly rises to the tone of juridical discussion; very noticeable in so able and learned a judge.
It is not difficult to see how the assumption of jurisdiction by the state courts to enforce penalties and forfeitures under *143tbe bankrupt law and other federal statutes, would lead to conflict of jurisdiction and judicial disorder. It is perhaps unfortunate that the federal constitution left any ground for concurrent jurisdiction of the federal with the state courts. It has led to some mischievous confusion of adjudication and some vicious usurpation of jurisdiction, by both federal and state courts. In this day, this is a great and growing evil. And we propose, in this state, for the sake of judicial order, and of the integrity of the federal and state governments, to do what we may towards confining the courts of the state to state jurisdiction, and the courts of the United States to federal jurisdiction.
By the Cowrt. — The motion for a rehearing is overruled.

 See on this point, in addition to cases in the federal courts cited in Brigham v. Claflin, 31 Wis., 607, Gelston v. Hoyt, 3 Wheat., 246.